EXHIBIT 10.1

CINEMARK HOLDINGS, INC.

THIRD AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR

COMPENSATION POLICY

Effective as of February 15, 2017

 

Introduction:   

In order to advance the interests of Cinemark Holdings, Inc. (the “Company”) and
its stockholders by aligning the interests of the Company and its stockholders
with Non-Employee Directors and enhancing the ability of the Company and its
Subsidiaries to attract and retain qualified Non-Employee Directors, the Company
has adopted this Non-Employee Director Compensation Policy (this “Policy”), by
which Non-Employee Directors are compensated for their service to the Company.

Eligibility:   

Only those members of the Company’s board of directors (the “Board”) who
constitute Non-Employee Directors are eligible to receive compensation under
this Policy. For purposes of this Policy, “Non-Employee Director” means any
member of the Board of Directors of the Company (the “Board”) who (i) is not an
employee of the Company or any of its Subsidiaries; and (ii) is not an employee
of any the Company’s stockholders with contractual rights to nominate directors
(a “Significant Stockholder”). Directors who are employees of the Company, any
of its Subsidiaries, or any of its Significant Stockholders are not entitled to
additional compensation on account of such director’s service on the Board. In
addition, no additional compensation shall be paid to any member of the Board
who serves as a director of any subsidiary of the Company.

Cash Compensation:    Each Non-Employee Director shall be entitled to receive
the following annual compensation (as applicable to such Non-Employee Director)
in connection with the service of such Non-Employee Director as a member of the
Board:    (a)    A base director retainer of $60,000;    (b)    An additional
retainer of $35,000 if such Non-Employee Director serves as the Lead Director;
   (c)    An additional retainer of $20,000 if such Non-Employee Director serves
as the chairman of the Audit Committee of the Board (the “Audit Committee”);   
(d)    An additional retainer of $10,000 if such Non-Employee Director serves as
a member of the Audit Committee, other than the chairman of the Audit Committee;



--------------------------------------------------------------------------------

  

(e)

   An additional retainer of $15,000 if such Non-Employee Director serves as the
chairman of the Compensation Committee of the Board (the “Compensation
Committee”);    (f)    An additional retainer of $10,000 if such Non-Employee
Director serves as a member of the Compensation Committee, other than the
chairman of the Compensation Committee;    (g)    An additional retainer of
$10,000 if such Non-Employee Director serves as the chairman of the Nominating
and Corporate Governance Committee of the Board (the “Governance Committee”);   
(h)    An additional retainer of $7,500 if such Non-Employee Director serves as
a member of the Governance Committee;    (i)    An additional retainer of
$10,000 if such Non-Employee Director serves as the chairman of the Strategic
Planning Committee of the Board;    (j)    An additional retainer of $5,000 if
such Non-Employee Director serves as a member of the Strategic Planning
Committee;    (k)    An additional retainer of $10,000 if such Non-Employee
Director serves as the chairman of the New Ventures Committee of the Board; and
   (l)    An additional retainer of $5,000 if such Non-Employee Director serves
as a member of the New Ventures Committee. Cash Payment:    Each Non-Employee
Director shall be paid the amount of cash retainer applicable to such
Non-Employee Director in four (4) equal quarterly payments to be made on the
fifth (5th) business day following the end of each fiscal quarter of the Company
during which such Non-Employee Director has continuously served as a member of
the Board (or applicable committee of the Board), or as soon thereafter as is
administratively possible. Notwithstanding anything in this Policy to the
contrary, in the event a Non-Employee Director assumes or vacates a position on
the Board or one of its committees during a quarter, such Non-Employee Director
shall be entitled to a prorated portion of the cash compensation for such
position for that quarter based on the percentage of days in that quarter during
which such Non-Employee Director served in the position for which the cash
retainer is payable under this Policy. Expense Reimbursement:    All
Non-Employee Directors shall be entitled to reimbursement from the Company for
their reasonable travel (including airfare and ground transportation), lodging
and meal expenses incident to attending meetings of the Board or committees
thereof or in connection with other Board related business. The Company shall
also reimburse directors for attendance at director continuing education
programs that

 

- 2 -



--------------------------------------------------------------------------------

   are relevant to their service on the Board and which attendance is
pre-approved by the chairman of the Nominating and Corporate Governance
Committee or chairman of the Board. The Company shall make reimbursement to a
Non-Employee Director within a reasonable amount of time following submission by
the Non-Employee Director of reasonable written substantiation for the expenses.
Restricted Shares:    Promptly following the initial election of a Non-Employee
Director to the Board, or promptly following a Board member meeting the criteria
of a Non-Employee Director, such Non-Employee Director shall receive a grant of
Restricted Shares of the Company’s Common Stock valued at $115,000 (the “Initial
Award”) and thereafter, promptly following the anniversary of the date of
election to the Board a continuing Non-Employee Director shall receive a grant
of Restricted Shares of the Company’s Common Stock valued at $115,000 (the
“Annual Award”) on June 15 of every year. The valuation date of the Restricted
Shares will be the date of grant of such Restricted Shares. The number of
Restricted Shares to be issued will be determined by dividing $115,000 by the
Fair Market Value of a share of Common Stock on the valuation date. The Initial
Award shall vest on a date determined by the Board and each Annual Award shall
vest on the first anniversary of the date of the grant, subject to the
Non-Employee Director’s continued service to the Company through the vesting
dates. All grants of Restricted Shares shall be made pursuant to the Company’s
current equity incentive plan. The descriptions of these grants set forth above
are qualified in their entirety by reference to the equity incentive plan and
the applicable Restricted Share Award Agreement issued thereunder. Annual
Review:    This Policy shall be reviewed annually by the Compensation Committee
and modified as necessary to ensure its terms remain consistent with the stated
interests of the Company and its stockholders. The Compensation Committee shall
have the power to construe this Policy to determine all questions arising
thereunder, and to adopt and amend such rules and regulations for the
administration of this Policy as it may deem desirable. The Compensation
Committee shall determine the members of the Board who qualify as Non-Employee
Directors and are eligible to receive compensation under the terms of this
Policy. Any decisions of the Compensation Committee in the administration of
this Policy shall be final and conclusive. The Compensation Committee may
authorize one or more of its members or any officer of the Company to execute
and deliver documents on its behalf. No member of the Compensation Committee
shall be liable for anything done or omitted to be done by such member or by any
other member of the Board or the Compensation Committee in connection with this
Policy, except for such member’s own willful misconduct or gross negligence
(unless the Company’s Certificate of Incorporation or

 

- 3 -



--------------------------------------------------------------------------------

   Bylaws, or any indemnification agreement between the Company and such person,
in each case in accordance with applicable law, provides otherwise). The
Compensation Committee shall have the power to engage outside consultants,
auditors or other professional help to assist in the fulfillment of the duties
of the Compensation Committee under this Policy at the Company’s expense.
Capitalized Terms:    Capitalized terms used not defined in this Policy have the
meanings ascribed to them in the Amended and Restated Plan.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, upon authorization of the Compensation Committee of the
Board, the undersigned has caused this Cinemark Holdings, Inc. Third Amended and
Restated Non-Employee Director Compensation Policy, to be executed effective on
the 15th day of February, 2017.

 

CINEMARK HOLDINGS, INC. By:  

/s/ Michael D. Cavalier

Name:   Michael D. Cavalier Title:   Executive VP-General Counsel and Secretary